Citation Nr: 1708287	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1982 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to appear at a hearing before the Board in November 2013.  However, the Veteran failed to report for this hearing and provided no explanation for his failure to report.  Thus, the Veteran's hearing request is considered withdrawn.

This matter was previously remanded in December 2013 for additional development, which has been completed.  At that time the issue of service connection for posttraumatic stress disorder was also remanded.  However, that claim was granted by a March 2016 rating decision and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 
 

FINDING OF FACT

The Veteran's service-connected hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.



CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been more nearly approximated throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In any event, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional treatment records were obtained and the Veteran was afforded a VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an April 2008 rating decision, service connection was granted for hypertension, with a noncompensable evaluation assigned, effective October 1, 2007.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected hypertension. 

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100          or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly  110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id. 

The Board finds that the Veteran's disability picture has more nearly approximated    a 10 percent rating for hypertension throughout the appeal period.  Although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, the record shows that the Veteran began taking hypertensive medications prior to his separation from service.  When  the Veteran was diagnosed with hypertension in January 1995, he was stabilized with medication.  There were also notations in the Veteran's service treatment records that the Veteran's blood pressure was 150/104 in September 2003 and 164/106 in January 2004.  Since separation from active duty service, the Veteran has a history of taking the medications Atenolol, Hydrochlorothiazide, and Lisinopril. 

The Veteran underwent a VA examination in connection with his claim in December 
2007, and at the time his blood pressure readings were 130/88, 130/86, and 132/88.  During the September 2015 VA examination the Veteran's blood pressure reading was 125/80 and 120/80.  Further, the examiner noted the Veteran has a history of        a diastolic blood pressure elevation to predominantly over 100 and noted that the 
Veteran reported diastolic blood pressure readings up to 105 mmHg, which responded well to titration of therapy.  In addition, the examiner noted that the Veteran has grade 2 essential hypertension, which is well-controlled with the current drug regimen.  The examiner also noted that the Veteran reported a hospital admission because of his severe dizziness, but that he reported symptomatic improvement after his Atenolol dose was reduced.  Per a May 2015 hospital discharge note, the Veteran was recommended to take a fourth of his Atenolol tablet in the evening.   

Given that the Veteran has a history of diastolic pressure of 100 and he has continuously used medication to manage his hypertension, the Board finds that his disability more nearly approximates the criteria for a 10 percent rating for hypertension.  A rating in excess of 10 percent is not warranted because there is no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal.  As such, the 10 percent rating assigned herein since the effective date of service connection adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.    Id. at 115.  In any event, although there was one period of hospitalization for dizziness that improved with a reduction in hypertensive medication, there is no indication of frequent periods of hospitalization nor marked interference with employment shown by the record.  Although the 2015 VA examiner noted the Veteran's hypertension does impact his ability to work, the examiner noted that the Veteran's age and hypertension merely discourage heavy physical work duties.  Moreover, the Veteran is currently employed and has not indicated that he misses significant work due to hypertensive symptoms.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

Finally, as noted above, the Veteran is currently employment and had not alleged that he is unemployable.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for service-connected hypertension is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


